DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 7/11/2022.
           Claims 21-55 are currently pending.
           Claims 21 and 55 have been amended.
           Claims 21, 34 and 55 are independent claims.

Terminal Disclaimer
2.       The terminal disclaimer filed on 7/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,080,507 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
3.        Claims 21-55 are allowed over the prior arts of record.
4.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 21, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…an amplitude comparison generator, coupled to the amplitude reference source and the electric field generator, configured to compare the amplitude reference and the amplitude of the electric field to generate an amplitude comparison response; and

a signal processor, coupled to the low pass filter and the amplitude comparison generator, configured to analyze the filtered response and the amplitude comparison response.” in combination with all other elements as claimed in claim 21. 

          Regarding claim 34, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…monitoring and detecting, by a phase/frequency detector, changes in the frequency of the electrical field and producing a detected response with frequency components; generating, by a filter, a filtered response based on the frequency components; generating an amplitude comparison response by using an amplitude comparison generator switch to compare the amplitude of the electric field with an amplitude reference from an amplitude reference source; and analyzing, by a processor, the filtered response and the amplitude comparison response for detecting the physical changes in the body.” in combination with all other elements as claimed in claim 34.

          Regarding claim 55, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “… monitoring and detecting, by a phase/frequency detector, changes in the frequency of the electrical field and producing a detected response with frequency components; generating, by a filter, a filtered response based on the frequency components; generating an amplitude comparison response by using an amplitude comparison generator switch to compare the amplitude of the electric field with an amplitude reference from an amplitude reference source; and analyzing, by a processor, the filtered response and the amplitude comparison response for detecting the changes in the body.” in combination with all other elements as claimed in claim 55.

        As to claims 22-33, the claims are allowed as they further limit allowed claim 55.
         As to claim(s) 35-54, the claims are allowed as they further limit allowed claim 34.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Tateishi (U.S Pub. 20100231234) discloses a device for detecting polarization direction of a ferroelectric is provided. From a measurement signal provided through a probe disposed in contact with or near the surface of a ferroelectric, a demodulation means generates a detection signal having a signal level corresponding to a capacitance change of the ferroelectric due to application of an alternating electric field to a capacitor component formed in the ferroelectric directly below the probe. A synchronous detection means performs synchronous detection of the detection signal based on a synchronous signal and generates a polarization direction detection signal corresponding to the polarization direction of the ferroelectric. A pseudo-noise signal generation means generates a pseudo-noise signal with the same frequency as that of the electric field signal and a different phase and amplitude therefrom. The demodulation means includes a noise component removal means that removes noise components in the measurement signal through signal arithmetic processing with the pseudo-noise signal. (see specification for more details).              Takiguchi (U.S Pub. 20060158173) discloses a gait waveform feature extracting method and an individual identification system extract features of the gait waveform. A one-step waveform corresponding to one step of a walking movement is specified using, as an index, a peak amplitude corresponding to a state where substantially a whole bottom surface of one foot is in contact with the ground and a toe of the other foot is just after leaving the ground among the electric field displacement formed on the human body in accordance with the human body's walking movements. Based on the specified one-step waveform, the features of the one-step waveform are extracted, so that the peak amplitude appears without influence from electric-charge interference between the right and left legs. Accordingly, the one-step waveform reflects the actual one step of the walking movement, and therefore, the features of the one-step waveform can be precisely extracted. (see specification for more details).
             Hoffman (U.S Pat. 4532501) discloses a safety system for a machine tool is characterized by a capacitively coupled electric field generator (transmitter) and a capacitive receptor antenna. An electrical signal is induced in the capacitive receptor antenna by the action of the electric field. The magnitude of the induced signal is monotonically related to the distance between the electric field generator and the capacitive receptor antenna. When the magnitude of the electrical signal exceeds a predetermined threshold, a machine tool safety indicator is developed. (see specification for more details).
Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/1/2022